DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that 
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Divakaruni (7,030,012) in view of Chinese Semiconductor (CN 101197375; applicant cited).
Regarding claim 1, figure 15, Divakaruni discloses:

1. A bit line gate structure of a dynamic random access memory (DRAM), comprising: a polysilicon layer 18/20 disposed on a substrate 10; and a metal stack 21 disposed on the polysilicon layer, except wherein the maximum dopant concentration of the polysilicon layer is at an interface of the polysilicon layer 20 and the metal stack 21.  It is noted that Divakaruni teaches applying various dopant concentration in different area (col 9, lines 30-40).

    PNG
    media_image1.png
    530
    751
    media_image1.png
    Greyscale


Chinese Semiconductor (CN ‘375) discloses a DRAM device having a bit line gate structure whereby a gradient concentration of a dopant is applied with the high concentration dopant at the upper portion 330 and a lower dopant concentration is deposited at the lower portion 331 (see abstract) for reducing capacitance and improving the speed of the device; and the dopant concentration of the polysilicon layer decreases gradiently from the interface of the polysilicon layer and the metal stack.

    PNG
    media_image2.png
    599
    986
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor DRAM.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Divakaruni to teachings of a dopant gradient concentration whereby the upper portion has a high concentration of dopant compared to the lower portion and the dopant concentration of the polysilicon layer decreases gradiently from the interface of the polysilicon layer and the metal stack, as taught by CN’375, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the 

As to claim 2, fig 15, a combined teaching of Divakaruni and Chinese Semiconductor (CN’375) discloses:
2. The bit line gate structure of a dynamic random access memory (DRAM) according to claim 1, wherein the dopant (Ti) concentration of the polysilicon layer 20 decreases gradiently from the interface of the polysilicon layer 20 and the metal stack 21.  

3. The bit line gate structure of a dynamic random access memory (DRAM) according to claim 1, wherein the metal stack 21 comprises a titanium silicon nitride layer, a tungsten silicon layer and a tungsten layer that an artisan would have been motivated to arrange the stack materials from bottom to top (col 11, lines 25-55).  
As to claim 4, fig 15, a combined teaching of Divakaruni and Chinese Semiconductor (CN’375) discloses:
4. The bit line gate structure of a dynamic random access memory (DRAM) according to claim 1, wherein the maximum dopant concentration of the polysilicon layer 20 is at a range of 1x1019/cm3~1x1022/cm3.  (see col 9 ,lines 29-31)
As to claim 5, fig 15, a combined teaching of Divakaruni and Chinese Semiconductor (CN’375) discloses:
5. The bit line gate structure of a dynamic random access memory (DRAM) according to claim 1, wherein the ratio of silicon to dopant of the polysilicon layer at the interface has a general ratio, except for a range of 0.1%-10% as recited.  Accordingly, an artisan would have been motivated to select a Si/Poly-Si ratio of .	

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive.
Applicant alleges:
CN '375 fails to disclose that "the maximum dopant concentration of the polysilicon layer is at an interface of the polysilicon layer and the metal stack, and the dopant concentration of the polysilicon layer decreases gradiently from the interface of the polysilicon layer and the metal stack" as recited in Claim 1. The applicant asserts that this prior art does not disclose "a gradient concentration o of 
Examiner’s response:
Applicant appears to have misinterpreted CN’375 reference with respect to the dopant concentration of the polysilicon layer. As detailed in the above rejection, CN’375 discloses the maximum dopant concentration of the polysilicon layer is at an interface of the polysilicon layer and the metal stack, and the dopant concentration of the polysilicon layer decreases gradiently from the interface of the polysilicon layer and the metal stack.  It is noted that once a maximum dopant concentration at an interface is achieved, the dopant concentration decreases gradiently away from the interface of the polysilicon layer and the metal stack.  
Therefore, applicant has not yet overcome the cited references, Divakaruni and CN’375.



  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813